DETAILED ACTION
This office action is a replacement of the office action mailed on 2/19/2021 because the previous office action considers claims 1-5 instead of claims 6-9; this office action considers claims 6-9.
This application is examined under the first inventor to file provisions of the AIA .
This office action is in response to the present application filed on 01/27/2020.
Claims 6-9 are pending of which claims 6 and 9 are independent claims, and claims 1-5 are canceled.
IDS, filed on 01/272020, is considered.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US. Pub. 20160044649 to Frenne (hereinafter “Frenne”)

Regarding claim 6: Frenne discloses a terminal comprising: a reception section that receives a downlink control channel (20160044649, see paragraphs [0027-0033], PDCCHs and EPDCCHs are transmitted over radio resources that are received and shared among several UEs, each PDCCH consists of smaller parts, known as control channel elements, CCEs); and a control section that controls monitoring of downlink control channel candidates (20160044649, see paragraphs [0027-0033], the number of PDCCHs to monitor in the given search space, and each CCE contains 36 QPSK modulation symbols. Note:                 
                    
                        
                            N
                        
                        
                            C
                            C
                            E
                            ,
                            k
                        
                    
                
             is dependent on the subframe index k; this is  because the number of control OFDM symbols, i.e. 1, 2, 3 or 4, may change from subframe to subframe), assuming that a number of downlink control channel candidates in a given time unit does not exceed terminal capacity (Frenne, see paragraphs [0027-0033], PDCCHs and EPDCCHs are transmitted over radio resources that are shared between several UEs, each PDCCH consists of smaller parts, known as control channel elements, CCEs; a link adaptation is enabled based on the number of CCEs a PDCCH is utilizing; a PDCCH for UE specific search space monitors 4 aggregation levels of CCEs, namely, 1, 2, 4, and 8, and 2 aggregation levels of CCEs, namely, 4 and 8, for common search space; for examples,  a search space                
                     
                    
                        
                            S
                        
                        
                            K
                        
                        
                            (
                            L
                            )
                        
                    
                
             at aggregation level                
                    
                        
                             
                            L
                        
                        
                            ∈
                        
                    
                
            [1,2,4,8] is defined by a contiguous set of CCEs given by: (                
                    
                        
                            Z
                        
                        
                            k
                        
                        
                            (
                            L
                            )
                        
                    
                
            +i) mod                 
                    
                        
                            N
                        
                        
                            C
                            C
                            E
                            ,
                            k
                        
                    
                
             , where                 
                    
                        
                            N
                        
                        
                            C
                            C
                            E
                            ,
                            k
                        
                    
                     
                
             is the total number of CCEs in the control region of subframe k, and                  
                    
                        
                            Z
                        
                        
                            k
                        
                        
                            (
                            L
                            )
                        
                    
                
             defines the start of the search space, i=0,1, . . . ,                
                    
                        
                            M
                        
                        
                            (
                            L
                            )
                        
                    
                
            .L-1, and                 
                    
                        
                            M
                        
                        
                            (
                            L
                            )
                        
                    
                
              is the number of PDCCHs to monitor in the given search space, and each CCE contains 36 QPSK modulation symbols. Note:                 
                    
                        
                            N
                        
                        
                            C
                            C
                            E
                            ,
                            k
                        
                    
                
             is dependent on the subframe index k; this because the number of control OFDM symbols, i.e. 1, 2, 3 or 4, may change from subframe to subframe, and also the number of physical HARQ indicator channels, PHICH, may also change from subframe to subframe in TDD, and the value of                 
                    
                        
                            M
                        
                        
                            (
                            L
                            )
                        
                    
                
             is specified in Table 1  ). 

Regarding claim 7: Frenne discloses The terminal according to claim 6, wherein the control section provides terminal capacity regarding blind decoding to a base station (Frenne, see paragraphs [0027-0033], Table 1-2,  a search space                
                     
                    
                        
                            S
                        
                        
                            K
                        
                        
                            (
                            L
                            )
                        
                    
                
             at aggregation level                
                    
                        
                             
                            L
                        
                        
                            ∈
                        
                    
                
            [1,2,4,8] is defined by a contiguous set of CCEs given by: (                
                    
                        
                            Z
                        
                        
                            k
                        
                        
                            (
                            L
                            )
                        
                    
                
            +i) mod                 
                    
                        
                            N
                        
                        
                            C
                            C
                            E
                            ,
                            k
                        
                    
                
             , where                 
                    
                        
                            N
                        
                        
                            C
                            C
                            E
                            ,
                            k
                        
                    
                     
                
             is the total number of CCEs in the control region of subframe k, and                  
                    
                        
                            Z
                        
                        
                            k
                        
                        
                            (
                            L
                            )
                        
                    
                
             defines the start of the search space, i=0,1, . . . ,                
                    
                        
                            M
                        
                        
                            (
                            L
                            )
                        
                    
                
            .L-1, and                 
                    
                        
                            M
                        
                        
                            (
                            L
                            )
                        
                    
                
              is the number of PDCCHs to monitor in the given search space, and each CCE contains 36 QPSK modulation symbols. Note:                 
                    
                        
                            N
                        
                        
                            C
                            C
                            E
                            ,
                            k
                        
                    
                
             is dependent on the subframe index k; this because the number of control OFDM symbols, i.e. 1, 2, 3 or 4, may change from subframe to subframe, and also the number of physical HARQ indicator channels, PHICH, may also change from subframe to subframe in TDD, and the value of                 
                    
                        
                            M
                        
                        
                            (
                            L
                            )
                        
                    
                
             is specified in Table 1-2, and according to these Tables aggregation level, number of CEE aggregated for each level, and PDCCH candidates are interdependent and the total number of CCE per time interval (subframe) is predetermined and determines the aggregation level and the maximum number of PDCCH candidates for both UE specific search spaces and common search spaces   ),  and see Table 2 in combination with Table 1, once the maximum CCE for a subframe of a UE is determined, for example,  in TABLE using the formula (                
                    
                        
                            Z
                        
                        
                            k
                        
                        
                            (
                            L
                            )
                        
                    
                
            +i) mod                 
                    
                        
                            N
                        
                        
                            C
                            C
                            E
                            ,
                            k
                        
                    
                    ,
                     
                
             and                 
                    
                        
                            N
                        
                        
                            C
                            C
                            E
                            ,
                            k
                        
                    
                
            = 9,                  
                    
                        
                            Z
                        
                        
                            k
                        
                        
                            (
                            L
                            )
                        
                    
                
            = [1, 6, 4, 0] for L = [1, 2, 4, 8], the number of PDCCH candidates can be determined as follows:

Aggregation level
PDCCH candidates in terms of CCE index
UE-Specific search space
1
[1], [2], [3], [4], [5], [6]

2
6, 7], [8, 0], [1, 2], [3, 4], [5, 6], [7, 8]

4
[4, 5, 6, 7], [8, 0, 1, 2]

8
[0, 1, 2, 3, 4, 5, 6, 7], [8, 0, 1, 2, 3, 4, 5, 6]
UE-common search space
4
[0, 1, 2, 3], [4, 5, 6, 7], [8, 0, 1, 2], [3, 4, 5, 6]

8
[0, 1, 2, 3, 4, 5, 6, 7], [8, 0, 1, 2, 3, 4, 5, 6]


 
Regarding claim 8: Frenne discloses the terminal according to claim 6, wherein the control section controls monitoring of the downlink control channel candidates (Frenne,  see paragraph[0092-0096],  a control channel candidates in each set of control channel candidates Sk are determined by the control channel candidates in a set of control channel candidates                 
                    
                        
                            S
                        
                        
                            
                                
                                    k
                                
                                
                                    
                                        
                                            -
                                            -
                                        
                                        
                                            p
                                            r
                                            i
                                            m
                                            e
                                        
                                    
                                
                            
                        
                    
                
             in a primary subframe, kprime comprises a number                 
                    
                        
                            N
                        
                        
                            
                                
                                    k
                                
                                
                                    
                                        
                                            -
                                            -
                                        
                                        
                                            p
                                            r
                                            i
                                            m
                                            e
                                        
                                    
                                
                            
                        
                    
                
             of available control channel elements), assuming that the number of downlink control channel candidates in the given time unit does not exceed a maximum value ( Frenne,  see paragraph[0092-0096], FIG.13-14, a control channel candidates in each set of control channel candidates Sk are determined by the control channel candidates in a set of control channel candidates                 
                    
                        
                            S
                        
                        
                            
                                
                                    k
                                
                                
                                    
                                        
                                            -
                                            -
                                        
                                        
                                            p
                                            r
                                            i
                                            m
                                            e
                                        
                                    
                                
                            
                        
                    
                
             in a primary subframe, kprime comprises a number                 
                    
                        
                            N
                        
                        
                            
                                
                                    k
                                
                                
                                    
                                        
                                            -
                                            -
                                        
                                        
                                            p
                                            r
                                            i
                                            m
                                            e
                                        
                                    
                                
                            
                        
                    
                
             of available control channel elements, a transmitting node transmits control channel information of a control channel candidate “m” in a subframe “k” when a start control channel element index of the candidate “m” is smaller than or equal to the number Nk--prime of available control channel elements in the primary subframe, kprime ( this is predetermined); when transmitting the control channel information, the transmitting node refrains from transmitting control channel information of the control channel candidate “m” in the subframe “k” when the start control channel element index of the candidate “m” is larger than the number                 
                    
                        
                            N
                        
                        
                            
                                
                                    k
                                
                                
                                    
                                        
                                            -
                                            -
                                        
                                        
                                            p
                                            r
                                            i
                                            m
                                            e
                                        
                                    
                                
                            
                        
                    
                
             of available control channel elements in the primary subframe kprime; and this way the system controls the number of downlink control channels does not exceed the terminal capability per combination of the control resource set).

Regarding claim 9: Frenne discloses a radio communication method for a terminal, comprising: receiving a downlink control channel (Frenne, see paragraphs [0027-0033], PDCCHs and EPDCCHs are transmitted over radio resources that are shared between several UEs, each PDCCH consists of smaller parts, known as control channel elements, CCEs); and controlling monitoring of downlink control channel candidates (Frenne, see paragraphs [0027-0033],the number of PDCCHs to monitor in the given search space, and each CCE contains 36 QPSK modulation symbols. Note:                 
                    
                        
                            N
                        
                        
                            C
                            C
                            E
                            ,
                            k
                        
                    
                
             is dependent on the subframe index k; this because the number of control OFDM symbols, i.e. 1, 2, 3 or 4, may change from subframe to subframe), assuming that a number of downlink control channel candidates in a given time unit does not exceed terminal capacity (Frenne, see paragraphs [0027-0033], PDCCHs and EPDCCHs are transmitted over radio resources that are shared between several UEs, each PDCCH consists of smaller parts, known as control channel elements (applicant termed these as control resource sets ), CCEs; a link adaptation is enabled based on the number of CCEs a PDCCH is utilizing; a PDCCH for UE specific search space monitors 4 aggregation levels of CCEs, namely, 1, 2, 4, and 8, and 2 aggregation levels of CCEs, namely, 4 and 8, for common search space; for examples,  a search space                
                     
                    
                        
                            S
                        
                        
                            K
                        
                        
                            (
                            L
                            )
                        
                    
                
             at aggregation level                
                    
                        
                             
                            L
                        
                        
                            ∈
                        
                    
                
            [1,2,4,8] is defined by a contiguous set of CCEs given by: (                
                    
                        
                            Z
                        
                        
                            k
                        
                        
                            (
                            L
                            )
                        
                    
                
            +i) mod                 
                    
                        
                            N
                        
                        
                            C
                            C
                            E
                            ,
                            k
                        
                    
                
             , where                 
                    
                        
                            N
                        
                        
                            C
                            C
                            E
                            ,
                            k
                        
                    
                     
                
             is the total number of CCEs in the control region of subframe k, and                  
                    
                        
                            Z
                        
                        
                            k
                        
                        
                            (
                            L
                            )
                        
                    
                
             defines the start of the search space, i=0,1, . . . ,                
                    
                        
                            M
                        
                        
                            (
                            L
                            )
                        
                    
                
            .L-1, and                 
                    
                        
                            M
                        
                        
                            (
                            L
                            )
                        
                    
                
              is the number of PDCCHs to monitor in the given search space, and each CCE contains 36 QPSK modulation symbols. Note:                 
                    
                        
                            N
                        
                        
                            C
                            C
                            E
                            ,
                            k
                        
                    
                
             is dependent on the subframe index k; this because the number of control OFDM symbols, i.e. 1, 2, 3 or 4, may change from subframe to subframe, and also the number of physical HARQ indicator channels, PHICH, may also change from subframe to subframe in TDD, and the value of                 
                    
                        
                            M
                        
                        
                            (
                            L
                            )
                        
                    
                
             is specified in Table 1  ). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476